Springer, C. J.,
concurs in the foregoing opinion, and I submits that the tender mentioned in paragraph 4 was, inj all probability, in accordance with the requirements of sec-| tion 4174, Mansf. Dig. The bill of exceptions states: ‘ ‘Appellant tendered in open court the amount of the verdict, ”| etc. The fact may be inferred from the context that thel tender was “to the landlord” in open court. If so, the person who prepared the bill of exceptions failed to express the j fact as it really was. Counsel for appellee did not ther object that the tender was not made as the'statute requires.) If he had done so, the tender, if in good faith, would have been made, as required by the strict letter of the law. The bill of exceptions merely recites that “the court, being fullj advised in the premises, overruled and denied said motion] and tender.” Evidently, the court overruled the motion and tender for the reason that the appellant had no right tc make the tender at that time. The tender was, in mj opinion, made in time, if not in form, and, if not in form] the court should have suggested the proper form, and if the tender is renewed, as required by the statute, the court| should dismiss the case.